Citation Nr: 1026324	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-17 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from July 1978 until his 
retirement in July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including PTSD.  After the 
Board remanded the claim for service connection for PTSD in 
October 2007, the United States Court of Appeals for Veterans 
Claims (Court) held that, in determining the scope of a claim, 
the Board must consider the claimant's description of the claim; 
symptoms described; and the information submitted or developed in 
support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  In light of the Court's decision in Clemons, the Board 
has re-characterized the psychiatric issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  This will provide the most favorable 
review of the Veteran's claim in keeping with the Court's holding 
in Clemons.

VA medical records show that the Veteran was treated for and 
diagnosed with PTSD, depression, major depressive disorder, and 
alcohol dependence.  The Veteran reported that he still had 
nightmares about a shipmate who shot himself.  In January 2004, 
he stated that he was monitoring the radio while amphibious 
assault vehicles (AAV's) were being launched from the ship and he 
could hear the yelling and gurgling of drowning Marines.  He 
later saw the bodies on the ship.  He also reported that he tried 
to commit suicide by slitting his wrists.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  While there are competent reports of 
continuity of symptomatology since service, a VA psychiatric 
examination to address the etiology of any psychiatric condition 
present, to include PTSD is necessary to make a determination in 
this case.  38 C.F.R. § 3.327.  

In the remand, the Board requested that the RO contact the 
Veteran for additional details regarding the stressor events he 
identified.  He was also to be advised that he could submit 
alternate forms of evidence to corroborate his stressors such as 
buddy statements from people who witnessed the incident(s), 
newspaper accounts of the events he described or any other 
evidence in his possession.  VA sent the Veteran a letter 
requesting the information and evidence outlined above in 
November 2007, however, the letter was returned by the U.S. 
Postal Service.  Another letter was sent to the Veteran in 
December 2008, however, he was not informed that he could submit 
alternate forms of evidence to support his claim.  Accordingly, 
additional notice should be provided on remand.

A review of the record indicates that the RO contacted the U.S. 
Army & Joint Services Records Research Center (JSRRC) in an 
attempt to verify the stressors.  The reply indicated that the 
1994 command history revealed that the USS Harlan County 
participated in Fleet Exercise '94 during the period from March 
19 to April 21, 1994, however the history did not document an AAV 
sinking during a training exercise resulting in the deaths of 
approximately nine service members.  Furthermore, the 1991 
command history and the August 1991 deck logs for the USS Donald 
B. Beary were reviewed and did not document a Bryant shooting and 
killing himself in August 1991.  It was noted that additional 
research could be conducted if he provided the full name of the 
casualties, including Bryant, and with respect to the Bryant 
incident if he provided another 30-day period.  The RO informed 
the Veteran of the search results by way of a letter dated in 
August 2009, however, he was not asked to provide additional 
information.  This should be rectified on remand.  

The JSRRC also stated that since the AAV may have been assigned 
to a Marine unit, the Reference Branch of the Marine Corps 
History Division in Quantico, Virginia, should be contacted.  The 
RO did this in August 2009, but did not provide the period of 
time in which the incident purportedly occurred.  Accordingly, 
another request should be made.  

The RO again contacted the JSRRC in January 2010.  It was 
recommended that the RO write to the Bureau of Naval Personnel, 
Casualty Assistance Division, and the Naval Criminal 
Investigative Service regarding the Bryant incident, which the RO 
did in March 2010.  It was also noted that the Naval History and 
Heritage Command was unable to locate the 1994 deck logs for the 
USS Harlan County so the names of the casualties were required to 
conduct additional research.  The Bureau of Naval Personnel 
responded that they had no record of the death of Bryant and 
since no names were provided for the AAV incident, they would 
have no record of the incident occurring.  The Naval Criminal 
Investigative Service provided documents pertaining to the 
Veteran but not information corroborating the stressors.  It is 
noted that this evidence was obtained after the supplemental 
statement of the case issued.  Accordingly, the RO will have an 
opportunity to review the evidence in the first instance on 
remand.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records from the Central 
Arkansas VA Medical Center dating from October 22, 2009, to the 
present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  The RO should associate all 
relevant records pertaining to the 
Veteran from the Central Arkansas 
VAMC dating from October 22, 2009, 
with the claims folder.  

2.  The RO/AMC should notify the 
Veteran that he can submit alternate 
forms of evidence to corroborate the 
occurrence of his stressors, such as 
a buddy statement from someone who 
witnessed the incident(s) that he 
claims to have seen, newspaper 
accounts of the specific events he 
has described, or any other 
corroborative evidence that he has 
possession or knowledge of.  The RO 
should also request that the Veteran 
provide the full names of the 
casualties involved in the stressors 
and inform him that additional 
stressor verification regarding the 
Bryant incident cannot be obtained 
unless he provides the full name 
and/or another 30-day period in which 
the incident occurred. 

3.  The RO/AMC should contact the 
Marine Corps History Division, 
Reference Branch, and  any other 
appropriate agency for stressor 
verification (if sufficient 
information is provided by the 
Veteran).  The Marine Corps History 
Division should be asked to research 
whether an AAV assigned to a Marine 
unit from April to May of 1994 sank 
during a training exercise involving 
the USS Harlan County with multiple 
casualties. 

4.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for an 
acquired psychiatric condition, to 
include PTSD.  With regard to 
evaluation for PTSD, the RO is to 
inform the examiner that only combat 
stressors or non-combat stressors 
which have been verified may be used 
as a basis for a diagnosis of PTSD.  
If PTSD is diagnosed, the examiner 
should specify which corroborated 
stressor, if there are any, supports 
the diagnosis.  With regard to other 
psychiatric conditions that have been 
diagnosed, such as major depressive 
disorder and depression, as well as 
any other conditions that are 
diagnosed at the time of the 
examination, the examiner should 
opine as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that a current 
psychiatric disability, other than 
PTSD, was incurred in or is otherwise 
related to service.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, 
and all findings reported in detail. 

5.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be 
furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


